Name: Commission Regulation (EC) No 205/97 of 3 February 1997 correcting the coefficient for converting from quality R3 into quality S2 laid down in Regulations (EC) No 1931/96 and 2368/96 in the beef and veal sector
 Type: Regulation
 Subject Matter: consumption;  animal product;  agricultural policy
 Date Published: nan

 Avis juridique important|31997R0205Commission Regulation (EC) No 205/97 of 3 February 1997 correcting the coefficient for converting from quality R3 into quality S2 laid down in Regulations (EC) No 1931/96 and 2368/96 in the beef and veal sector Official Journal L 033 , 04/02/1997 P. 0005 - 0005COMMISSION REGULATION (EC) No 205/97 of 3 February 1997 correcting the coefficient for converting from quality R3 into quality S2 laid down in Regulations (EC) No 1931/96 and 2368/96 in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 6 (7) and 22a (3) thereof,Whereas, as a result of a material error, the coefficient for converting from quality R3 into quality S2 was set at too low a level in Commission Regulation (EC) No 1931/96 (3), as amended by Regulation (EC) No 2015/96 (4), and Commission Regulation 2368/96 (5), as amended by Regulation (EC) No 34/97 (6); whereas this situation should be rectified by increasing that coefficient retroactively;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 The coefficient of 1,356, laid down in the second subparagraph of Article 1 (1) (c) of Regulation (EC) No 1931/96 and the second subparagraph of Article 1 (1) (b) of Regulation (EC) No 2368/96, is hereby increased to 1,365.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to invitations to tender opened during the months October 1996 to March 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 296, 21. 11. 1996, p. 50.(3) OJ No L 254, 8. 10. 1996, p. 35.(4) OJ No L 269, 22. 10. 1996, p. 16.(5) OJ No L 323, 13. 12. 1996, p. 6.(6) OJ No L 8, 11. 1. 1997, p. 1.